Case 1:20-cv-03009-JDB Document 3 Filed 10/20/20 Page 1of1

CO-386
10/2018

United States District Court
For the District of Columbia

Hatice Cengiz and Democracy for the Arab)
World Now, Inc. )
)
as )

Vs Plaintiff CivilActionNo.
Mohammed bin Salman et al. )
)
)
Defendant )

CERTIFICATE RULE LCvR 26.1

 

I, the undersigned, counsel of record for_Democracy for the Arab World Now, Inc. certify that to the best of my knowledge and

 

belief, the following are parent companies, subsidiaries or affiliates of _Democracy for the Arab World Now, Inc. which have

 

any outstanding securities in the hands of the public:

None.

These representations are made in order that judges of this court may determine the need for recusal.

Hata Z

Signature LA

 

 

 

 

451956 Keith M. Harper
BAR IDENTIFICATION NO. Print Name
1099 New York Ave., Suite 900
Address
Washington, D.C. 20001
City State Zip Code

(202) 639-6045
Phone Number

 
